Citation Nr: 0211602	
Decision Date: 09/09/02    Archive Date: 09/19/02

DOCKET NO.  00-15 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for dysthymia, claimed 
as memory loss.

2.  Entitlement to service connection for joint pain, cramps 
in hands and legs, and hair loss due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from April 1984 to 
January 1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for 
dysthymia, claimed as memory loss, and service connection for 
joint pain, cramps in hands and legs, and hair loss due to 
undiagnosed illness.  

The Board remanded the instant claim in May 2001 for VCAA 
compliance.  This case is now ready for appellate review.  


FINDINGS OF FACT

1.  The veteran was separated from service with no findings, 
complaints, or diagnosis related to dysthymia, claimed as 
memory loss.  

2. The veteran does not have dysthymia, claimed as memory 
loss that started in service or that was the result of his 
active duty service.  

3.  Joint pain, cramps in hands and legs, and hair loss have 
all been attributed to known diagnoses.  

4.  There is no competent medical evidence of record relating 
joint pain, cramps in hands and legs and hair loss to service 
in the Persian Gulf.




CONCLUSIONS OF LAW

1.  Dysthymia, claimed as memory loss, was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West Supp. 2001); 38 C.F.R. § 3.303 (2001).  

2.  The veteran is not entitled to service connection for 
joint pain, cramps in hands and legs, and hair loss, claimed 
as due to undiagnosed illness.  38 U.S.C.A. § 1117 (West 
Supp. 2001); 38 C.F.R. § 3.317 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran seeks to establish service connection for 
dysthymia, claimed as memory loss, as a result of active 
service. 

Under applicable criteria, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

Service medical records reflect no findings, complaints or 
diagnoses related to dysthymia, claimed as memory loss.  

After service, the veteran underwent VA examination in 
March 1999.  He related that he had a "little depression 
every now and then and memory problems."  He stated that he 
was treated with Trazodone in service, and continues to take 
an occasional tablet when he has trouble sleeping.  He does 
not take medication regularly.  Since service discharge, he 
stated that he had not sought any treatment.  He indicated 
that he felt discouraged and dissatisfied with his life.  
Mental status examination revealed the veteran's attitude was 
pleasant and cooperative.  He was able to interact with the 
examiner during the interview with little difficulty.  He 
exhibited a wide range of effective responses, which were 
appropriately related to thought content.  Thought content 
failed to reveal any suicidal thoughts or hallucinatory 
experiences at the time.  Judgment was reality based and 
realistic for present and future goals.  There was no 
evidence of delusional thinking.  The diagnosis was 
dysthymia.  

After a thorough review of the entire record, the evidence 
does not show that the veteran has dysthymia claimed as 
memory loss caused by active service.  The service medical 
records show no evidence that he was treated for a mental 
disorder in service, and although the VA examination rendered 
after service indicates that he has dysthymia, there is no 
evidence that links that diagnosis of dysthymia to treatment 
or an event in service.  The examiner does not indicate that 
there is a nexus between his recently diagnosed dysthymia and 
service.  In fact, the only person who has indicated that the 
veteran's dysthymia is related to service is the veteran 
himself. It is well established that lay persons cannot 
provide testimony when an expert opinion is required.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for dysthymia claimed as memory loss.  


II. Undiagnosed Illness


On November 2, 1994, Congress enacted the "Persian Gulf War 
Veterans' Benefits Act," which was Title I of the "Veterans' 
Benefits Improvements Act of 1994," Public Law 103-446.  That 
statute, in part, added a new section 1117 to Title 38, 
United States Code, Section 1117 authorized VA to compensate 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness, or combination of 
undiagnosed illnesses, which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a presumptive period following service in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  In establishing the presumptive period, the Secretary 
was to review any credible scientific or medical evidence, 
the historical treatment afforded other diseases for which 
service connection is presumed, and other pertinent 
circumstances regarding the experience of Persian Gulf 
veterans.

In February 1995, VA implemented the Persian Gulf War 
Veterans' Act by adding 38 C.F.R. § 3.317, which defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non- 
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.  In the original version of 38 
C.F.R. § 3.317, the presumptive period during which a veteran 
had to experience manifestations of a chronic disability was 
two years after the date on which he/she last performed 
active service in the Southwest Asia theater of operations 
during the Gulf War.  In April 1997, VA published an interim 
rule that extended the presumptive period to December 31, 
2001.  This extension of the presumptive period was adopted 
as a final rule in March 1998, and on October 21, 1998, 
Public Law 105-277, §1602(a)(1) added 38 U.S.C. § 1118, which 
codified the presumption of service connection for an 
undiagnosed illness.

In November 2001, VA issued an interim final rule which 
amended 
38 C.F.R. § 3.317(a)(1)(i) to expand the presumptive period 
from December 2001 to December 2006.  This interim rule 
became effective November 9, 2001, with the comment period to 
end January 8, 2002.  See 66 Fed. Reg. 56,614, 56,615 (Nov. 
9, 2001) (to be codified at 38 C.F.R. § 3.317(a)(1)(i)).

On December 27, 2001, the President signed into law the 
"Veterans Education and Benefits Expansion Act of 2001."  
This legislation amends various provisions of 
38 U.S.C. §§ 1117, 1118, including a complete revision of § 
1117(a), which now provides as follows:

(1) The Secretary may pay compensation under this subchapter 
to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest- (A) during service on active 
duty in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or (B) to a degree of 
10 percent or more during the presumptive period prescribed 
under subsection (b).

(2) For purposes of this subsection, the term 'qualifying 
chronic disability' means a chronic disability resulting from 
any of the following (or any combination of any of the 
following): 
	(A) An undiagnosed illness. 
	(B) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms. 
	(C) Any diagnosed illness that the Secretary determines 
in regulations prescribed under subsection (d) warrants a 
presumption of service-connection.

Section (c)(1) of 1117 was amended to change some language 
specific to undiagnosed illness, without substantively 
changing the provision.

A whole new subsection (g) was added to § 1117, as follows:

(g) For purposes of this section, signs or symptoms that may 
be a manifestation of an undiagnosed illness or a chronic 
multisymptom illness include the following: (1) Fatigue. (2) 
Unexplained rashes or other dermatological signs or symptoms. 
(3) Headache. (4) Muscle pain. (5) Joint pain. (6) 
Neurological signs and symptoms. (7) Neuropsychological signs 
or symptoms. (8) Signs or symptoms involving the upper or 
lower respiratory system. (9) Sleep disturbances. (10) 
Gastrointestinal signs or symptoms. (11) Cardiovascular signs 
or symptoms. (12) Abnormal weight loss. (13) Menstrual 
disorders.

In addition, 38 U.S.C. § 1118(a) was amended to add a 
paragraph including the signs and symptoms of § 1117(g) as 
manifestation of an undiagnosed illness.  These statutory 
amendments are effective from March 1, 2002. 38 U.S.C. § 
1116(f), as added by § 201(c) of the "Veterans Education and 
Benefits Expansion Act of 2001," Pub. L. No. 107-103, 115 
Stat. 976 (2001).

However, compensation shall not be paid if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the appellant's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of  the appellant's own willful misconduct or the 
abuse of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317 (2001).

To qualify for compensation under these provisions, "Persian 
Gulf veteran" is defined as "a veteran who served on active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War.  The "Southwest 
Asia theater of operations" includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.117(d)(1) and (2) (2001).  In this case, the 
veteran's DD Form 214 indicates that he served in Southwest 
Asia from December 15, 1990 to May 5, 1991.  The Board thus 
concludes that he meets the definition of "Persian Gulf 
veteran."  However, the veteran's disabilities do not meet 
the criteria that his disabilities result from an undiagnosed 
illness.  

Service medical records show that the veteran was treated in 
service for several disabilities.  He had complaints of joint 
pain and cramps in the hands and legs on many occasions.  In 
June 1992, cramps in the extremities were attributed to 
minimal change due to nephrotic syndrome.  He continued to be 
treated throughout 1998 for hand and knee cramps without 
edema, caused by nephrotic syndrome.  Additionally, he was 
treated in service for back pain diagnosed as arthralgia and 
pain in the wrist and hand, attributable to a ganglion cyst 
removal.  These are all diagnosed disabilities for which the 
veteran is presently service-connected.  Therefore, service 
connection is not separately warranted for joint pain and 
cramps in the hands and legs due to undiagnosed illness.  

As for hair loss due to undiagnosed illness, service records 
show the veteran was treated in service in July 1992 for 
pityrosporum folliculitis and in February 1998 for alopecia 
aerata.  After service, he underwent a VA examination in 
March 1999.  During that examination, the examiner indicated, 
in pertinent part, that the veteran had documented 
folliculitis affecting the anterior chin and posterior scalp, 
which appears to be chronic in nature.  Since the veteran had 
been diagnosed with folliculitis and alopecia, both diagnosed 
illness, he does not warrant service connection for hair loss 
due to undiagnosed illness.  


III Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered whether VA has met its duties under 
the VCAA, 38 U.S.C.A. §§ 5100 et. Seq. (2001), which became 
effective on November 9, 2000, during the appeal's pendency.  
The VCAA redefines VA's duty to assist and enhances the duty 
to notify claimants about information and evidence necessary 
to substantiate a claim.  The VCAA also eliminates the 
requirement that a claim be well grounded.  

The Board concludes that in this case, VA has substantially 
complied with the duty to assist and the duty to notify 
provisions of the VCAA.  The veteran was informed of its 
provisions by Board remand in May 2001 and through the RO in 
a June 2001 VCAA letter.  The letter informed the veteran of 
what assistance VA would provide and what evidence, if any, 
the veteran should provide.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Various notices and communications, 
also from the RO, such as the August 1999 rating decision, 
the April 2000 statement of the case, and the May 2002 
supplemental statement of the case, informed the veteran of 
the applicable laws and regulations needed to substantiate 
his claim.  He has also had the opportunity to testify at a 
hearing regarding his claim.  He declined.  The Board 
therefore finds that VA has complied with all obligations to 
inform the veteran of the applicable laws and regulations and 
with all duties to assist the veteran in the development of 
the issue discussed above.  Thus, a remand for further 
technical compliance with the provisions of the VCAA is not 
necessary.  


ORDER

Service connection for dysthymia, claimed as memory loss is 
denied.

Service connection for joint pain, cramps in hands and legs, 
and hair loss due to undiagnosed illness is denied.  




		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

